HAMILTON, J.
The plaintiff and five other Insurance Com-, panies bringing like action against defendant had made a full return valuation of all their personal property, making certain deductions for claimed debts. Hess, Auditor of Marmitón County, notified plaintiffs that he would not allow the deductions, and intended to place the Lull valuation, without deductions on the tax duplicates.
To prevent this action by the auditor, injunction proceedingc were instituted by the plaintiffs in Hamilton Common Pleas, where permanent injunction was granted.
The Auditor challenged the right of the plaintiffs to invoke the jurisdiction of a court of equity in the eases, contending that an adequate remedy at law is provided by statute. Court of Appeals held:
1. It is fundamental that equity jurisdiction cannot be invoked if there is an adequate remedy at law.
2. Sec. 5609 GC. et seq. provide an adequate remedy for the review of the.acts of an auditor.
3. Such being the case the injunction will be denied and petition dismissed.